STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 21, 2016
               Plaintiff-Appellee,

v                                                                   No. 325983
                                                                    Oakland Circuit Court
ANTONIO DEVLE SMITH,                                                LC No. 2014-250336-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and SERVITTO and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, Antonio Devle Smith, appeals by delayed leave granted the trial court’s
sentence after he pleaded guilty to possessing a controlled substance with intent to deliver, MCL
333.7401(2)(b)(ii), and possessing marijuana, MCL 333.7403(2)(d). The trial court sentenced
him as a third habitual offender, MCL 769.13, to serve 16 months to 14 years in prison for the
controlled substance conviction and to serve one year in prison for the possession of marijuana
conviction. Because Smith has not demonstrated that the trial court erred, we affirm.

       Smith contends that the trial court erred when it denied his motion to correct the
judgment of sentence because it was invalid, see MCR 6.429(A), or, in the alternative, there was
a mistake, see MCR 6.435. This Court reviews de novo a trial court’s interpretation and
application of statutes and court rules. Brecht v Hendry, 297 Mich. App. 732, 736; 825 NW2d
110 (2012).

        Smith pleaded guilty to violating MCL 333.7401, and, as part of his plea, he agreed that
he possessed the controlled substance with the intent to “share . . . with other people, either
friends or acquaintances . . . .” He contends that the judgment of sentence contains a clerical
error because the shorthand label for his crime lists delivery instead of possession with intent to
deliver. Additionally, he argues that the Prosecuting Attorneys Coordinating Council (PACC)
code of “333.74012B-A” listed on the judgment of sentence should be changed to MCL
333.7401(2)(b)(ii) to “more accurately reflect” his plea. He maintains this is necessary to show
his actual crime to any prospective employer, company, person, court or law enforcement
agency, and states that an accurate description might also affect parole.

        It is undisputed that possession with the intent to deliver encompasses possession with
the intent to “share.” See MCL 333.7105(1); People v Steele, 429 Mich. 13, 25-26; 412 NW2d
206 (1987). Accordingly, when Smith agreed that he possessed the substance with the intent to
                                                -1-
share it, he admitted that he possessed the substance with the intent to deliver contrary to MCL
333.7401. See MCR 6.302(D)(1). Nevertheless, Smith would have this Court divide the statute
into separate specific parts and require trial courts to fashion separate labels to reflect all the
ways that a person might violate the statute. However, he has not identified the legal or factual
basis for this argument. An appellant “may not merely announce their position and leave it to
this Court to discover and rationalize the basis for their claims; nor may they give issues cursory
treatment with little or no citation of supporting authority.” Vanderwerp v Plainfield Charter
Twp, 278 Mich. App. 624, 633; 752 NW2d 479 (2008). Consequently, he has abandoned this
argument on appeal. In any event, the label used on the judgment of sentence correctly describes
the crime to which Smith pleaded guilty, even if it does not reflect the specific factual basis for
his particular violation. Under MCR 6.427(3), the judgment of sentence must include “the crime
for which the defendant was convicted,” but the crime can be identified without identifying the
specific subset of facts giving rise to the conviction.

        Smith has also failed to show that the judgment of sentence requires correction under
MCR 6.429(A) or MCR 6.435. He has not demonstrated that the judgment of sentence was
invalid. See People v Whalen, 412 Mich. 166, 169-170; 312 NW2d 638 (1981). Further, Smith
has not demonstrated that the judgment of sentence or the presentence investigation report
contained inaccurate information, or that the judge misspoke, or the clerk made a typing error, or
that there was a clerical error. People v Miles, 454 Mich. 90, 96-97; 559 NW2d 299 (1997);
MCR 6.435(A).

        We also do not agree that the judgment of sentence must be corrected because it uses a
PACC code to identify the crime, or because the code appears in the box that could be used for a
citation to the compiled laws. PACC codes are routinely used in sentencing, and a review of
PACC 333.74012B-A shows that it applies to the possession of a controlled substance with the
intent to deliver contrary to MCL 333.7401(2)(b)(ii). There is no need for clarification where the
conviction is clearly designated by the PACC code. See People v Kuchciak, 467 Mich. 873; 651
NW2d 67 (2002).

       The trial court did not err when it denied Smith’s motion to correct the judgment.

       Affirmed.

                                                            /s/ Kathleen Jansen
                                                            /s/ Deborah A. Servitto
                                                            /s/ Michael J. Kelly




                                                -2-